DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 8-9, 12, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Magri et al. (U.S. Patent Application Publication No. 2015/0128223, hereinafter “Magri”).

Claims 1, 8, and 15:
Magri discloses an apparatus, comprising: 
one or more processors (§ 0049, Lines 4-8); and 
one or more computer-readable non-transitory storage media coupled to the one or more processors and comprising instructions that, when executed by the one or more processors (§ 0049, Lines 10-13; Embodiments can have programs in the form of machine-readable instructions, which when executed by a processor, perform any of the described methods), cause the apparatus to perform operations comprising: 
determining a path through a plurality of provider nodes within a provider network (§ 0074, Lines 7-9; The PCE selects a new path for the traffic through the nodes from the ingress node to the egress node); 
determining that the path through the plurality of provider nodes within the provider network is secure (§ 0074, Lines 3-4 and 9-10; The new path is selected based on the connectivity and on the indications of security levels as desired by the request); 
receiving, from a customer node (§ 0094, Lines 1-2; A request for path set up is received from the PCE, usually with a list of nodes of the path), a Resource Reservation Protocol (RSVP) path message comprising an attribute for a security request (§ 0094, Lines 2-5; The ingress node sends to the next node along the path an RSVP path message requesting a path set up with a report of a level of security of each node); 
routing the RSVP path message along the path of the plurality of provider nodes (§ 0094, Lines 5-7; The next node sends back an acknowledgement and passes the path message to the next node); and 
verifying, after receiving the RSVP path message from the customer node, that the path through the plurality of provider nodes within the provider network is secure (§ 0094, Lines 18-23; The ingress node receives the RESV message and compares the desired level of security with the security level indications received from the other nodes of the path.  This validates the path, if all the indicated security levels are as high or higher than the desired level). 

The method of claim 8 is implemented by the apparatus of claim 1 and is therefore rejected with the same rationale.

Regarding the “computer-readable non-transitory storage media” of claim 15, Magri discloses embodiments can have programs in the form of machine-readable instructions, which when executed by a processor, perform any of the described methods (§ 0049, Lines 10-13).

Claims 2, 9, and 16:
Magri further discloses: 
receiving an RSVP reservation (resv) message from one of the plurality of provider nodes (§ 0094, Lines 18-23; The ingress node receives the RESV message and compares the desired level of security with the security level indications received from the other nodes of the path.  This validates the path, if all the indicated security levels are as high or higher than the desired level); 
verifying that the path through the plurality of provider nodes is secure based on the RSVP resv message (See citation above); 
communicating, to the customer node, that the path through the plurality of provider nodes is secure (§ 0094, Lines 23-24; The ingress node allows traffic to pass along the path if the path is validated); 
receiving, from the customer node, customer data (See citation above); and 
routing the customer data along the path of the plurality of provider nodes (See citation above).

Claims 5, 12, and 19:
Magri further discloses wherein determining that the path through the plurality of provider nodes within the provider network is secure comprises: 
deriving information from each of the plurality of provider nodes from at least one of the following: 
interior gateway protocol (IGP) advertisements; and 
a controller of the provider network (§ 0074, Lines 5-7; The PCE accesses the record of connectivity of nodes and links, and indications of security.  The indications can relate to nodes or part of nodes or links); 
determining a security level for each of the plurality of provider nodes based on the derived information (§ 0092, Lines 9-11; A request is sent to nodes along the path to indicate their level of security against physical access to the path for eavesdropping or tampering in any way); and 
determining that the security level of each of the plurality of provider nodes is below a predetermined security constraint value (§ 0092, Lines 12-17; The indicated security levels are compared with the desired level for the new path to validate the new path.  If the comparison fails, if the node security level is not high enough then the path set up fails).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Magri et al. (U.S. Patent Application Publication No. 2015/0128223, hereinafter “Magri”) in view of Jain et al. (U.S. Patent Application Publication No. 2014/0029418, hereinafter “Jain”).

Claims 3, 10, and 17:
Magri discloses the apparatus as recited in claim 1, the method as recited in claim 8, and the media as recited in claim 15.

Magri does not appear to disclose: 
determining an alternate path through a plurality of alternate provider nodes within the provider network; 
determining that the alternate path through the plurality of alternate provider nodes within the provider network is secure; 
receiving an RSVP path error message from one of the plurality of provider nodes; and 
routing the RSVP path message along the alternate path of the plurality of alternate provider nodes in response to receiving the RSVP path error message.

Jain discloses: 
determining an alternate path through a plurality of alternate provider nodes (“secondary path S”) within the provider network (See citation below); 
determining that the alternate path through the plurality of alternate provider nodes within the provider network is secure (See citation below.  Backup tunnel S is secure in that it is backing up primary path P); 
receiving an RSVP path error message from one of the plurality of provider nodes (See citation below); and 
routing the RSVP path message along the alternate path of the plurality of alternate provider nodes in response to receiving the RSVP path error message (§ 0036, Lines 1-5; Upon receiving the RSVP Error message, the leaf PE node makes a determination as to whether or not it should switch traffic sourcing from the affected tunnel (e.g., primary path P) to a backup tunnel (e.g., secondary path S)).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Magri’s method by integrating Jain’s method in order for any actual or potential suboptimal performance of a primary tunnel due to selection of a local-protection mechanism may be avoided (Jain, § 0005, Lines 9-11). 

Claim(s) 4, 6-7, 11, 13-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magri et al. (U.S. Patent Application Publication No. 2015/0128223, hereinafter “Magri”) in view of Kompella (U.S. Patent No. 7751405, hereinafter “Kompella”).

Claims 4, 11, and 18:
Magri discloses the apparatus as recited in claim 1, the method as recited in claim 8, and the media as recited in claim 15.

Magri does not appear to disclose: 
the apparatus is a provider edge node of the plurality of provider nodes; 
the operations further comprise communicating an identity of the provider edge node to the customer node; and 
the RSVP path message is received by the provider edge node from the customer node in response to communicating the identity of the provider edge node to the customer node.

Kompella discloses: 
the apparatus is a provider edge node (“PE router 14B”) of the plurality of provider nodes (Column 5, Lines 27-29; Provider edge (PE) routers 14A-C of network 12 support automatic configuration of tunnels in accordance with the principles of the invention); 
the operations further comprise communicating an identity of the provider edge node to the customer node (Column 8, Lines 45-46; PE router 14A may broadcast a BGP update message to a plurality of peer PE routers 14); and 
the RSVP path message is received by the provider edge node from the customer node in response to communicating the identity of the provider edge node to the customer node (Column 9, Line 67 – Column 10, Line 9; PE router 14A selects a path that terminates with PE router 14B for reaching customer network 19B.  PE router 14B may initiate setup of a tunnel (via an RSVP PATH command) to the selected peer router).

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Magri’s apparatus with the teachings of Kompella in order to facilitate the automatic establishment of network tunnels (Kompella, Column 1, Lines 56-57). 

Claims 6, 13, and 20:
Magri discloses the apparatus as recited in claim 1, the method as recited in claim 8, and the media as recited in claim 15.

Magri does not appear to disclose wherein the RSVP path message further comprises at least one of the following: 
a Record Route Object (RRO); 
Label Switched Paths (LSP) attributes; and 
link attributes.

Kompella discloses wherein the RSVP path message further comprises at least one of the following: 
a Record Route Object (RRO); 
Label Switched Paths (LSP) attributes (Column 2, Lines 7-14; A tunnel attribute is defined as a new attribute to be carried by routing protocol communication.  The tunnel attribute may indicate a type of LSP tunnel to be setup as well as a profile that specifies required characteristics for the LSP tunnel) (Column 11, Lines 38-40; Initiate setup of the RSVP-TE LSP tunnel by sending a PATH command to the peer router selected as the final hop to the destination); and 
link attributes. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Magri’s RSVP message with the RSVP message of Kompella in order to facilitate the automatic establishment of network tunnels (Kompella, Column 1, Lines 56-57). 

Claims 7 and 14: 
Magri discloses the apparatus as recited in claim 1, the method as recited in claim 8, and the media as recited in claim 15.

Magri does not appear to disclose wherein determining that the path through the plurality of provider nodes within the provider network is secure is performed prior to receiving the RSVP path message from the customer node. 

Kompella discloses wherein determining that the path through the plurality of provider nodes within the provider network is secure is performed prior to receiving the RSVP path message from the customer node (Column 9, Lines 2-5; PE router 14B then determines whether an RSVP-TE LSP of the appropriate type already exists starting at PE router 14B and terminating at PE router 14A.  If an RSVP-TE LSP already exists, then that path has already been determined as being secure prior to receiving the RSVP path message). 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Magri’s method with the teachings of Kompella’s method in order to facilitate the automatic establishment of network tunnels (Kompella, Column 1, Lines 56-57). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 10298488 (Wood et al.) – Provisioning a path may require path validation prior to committing the path to provide for packet transport. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452